Title: To George Washington from Colonel Henry Emanuel Lutterloh, 17 February 1778
From: Lutterloh, Henry Emanuel
To: Washington, George

 

Sir!
Feby 17 [1778]

I have the honour to reply in answer to your Letter just received That Mr Blain has been with Me and he fixed 150 Waggons as a Sufficient Number for his Department, and I wrote directly to Mr Young to forward that Number. Mr Blain also gave Me the places where the Waggons should be loated with Flower, Porck & Salt. & I desired Mr Young that the Waggons must be loated.
This Letter I got this Moment from Lancaster. That pleases me not, as it Seams Uncertain when those Waggons shall come. I have the honour to be with great Respects your Excell. Most obe. hbl. Sert

Lutterloh.

